DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites within the preamble “[t]he system of claim 7”; however, the remaining claims recite within the preamble “[t]he sustainability resource management system’. Claim 8 is considered indefinite, as the discrepancy in the claim language makes the claim unclear whether the system of Claim 8 is the 
Claim 9 is rejected for the limitation “provide a predicted status if the displayed actions are taken”; however, this limitation is considered indefinite because the claim language is unclear what may occur if said displayed actions are not taken. Applicant is urged to address these issues in the response to this office action. For purposes of this office action, the examiner will assume the system and the sustainability resource management system are the same and no patentable weight will be given to the phrase “if the displayed actions are taken” in Claim 9.
Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. 
Each of Claims 17-21 are dependent on Claim 15, wherein Claim 15 is related to a system; however, Claims 17-21 recite a method. Claims 17-21 are considered indefinite because the claim language is unclear whether said claims should be dependent on Claim 15 or Claim 16, which recites a method. Applicant 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512).
Regarding instant Claim 1, Astle discloses a sustainability resource management system (Abstract; Figure 1; Paragraph [0005]; Paragraph [0016]; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; monitoring device 12 for fluid treatment device, which monitors flow of water, a sustainable resource, and measures filter capacity based on monitored qualities of said water), comprising: 
one or more backwash stations (Paragraph [0050]; This system monitors the performance of a replaceable fluid treatment cartridge, such as a filter, coalescer, or additive dispenser or a serviceable fluid treatment cartridge such as a backwashable); a sustainability status unit communicatively couple to each of one 
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above. Astle further discloses comprising: a resource curation unit configured to reduce consumption of one or more resources (Figure 1; Figure 16; Paragraph [0071]; electronically controlled valve member 425 may prevent flow of fluid through the cartridge when necessary).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above. Astle further discloses wherein the enticement unit includes: a plaudit unit configured to generate one or more bounties based on positive apprisal from the enticement unit (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; discounts/coupons and cartridge information may be provided by company through the display when a proper cartridge is placed within the system).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above. Astle further discloses wherein the enticement unit 
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above. Astle further discloses wherein the sustainability status unit is further configured to illuminate a lighted display based at least in part on a current status of the utilization of at least one resource (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; indicator lamps/diodes 40b may be provided along with information relating to the life expectancy of the filter cartridge).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above. Astle further discloses wherein the sustainability status unit further includes: at least one sensor configured to sense one or more characteristics of water proximate a water collection unit (Abstract; Figure 1; Paragraph [0005]; Paragraph [0016]; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; .
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above. Astle further discloses wherein the sustainability status unit further includes: a light source proximate the water collection device, the light 
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above. Astle further discloses wherein the remote server communicates the predicted sustainability status for the multiple backwash stations to the virtual display (Figures 1-4, 20; Paragraph [0050], Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0075]; Monitoring device 12 further includes a display panel, such as a liquid crystal display panel 38, connected to microprocessor 36 for presenting information to an observer concerning the operating parameters of a cartridge,  the connector head 816 communicates with a monitoring device 812 by way of wireless communication. In such an environment, the monitoring device 812 can be situated in a remote location and operatively associated with a computer terminal 825 that would enable an operator to download cartridge performance data from the connector head 816 as well as upload information to the cartridge 814 for storage on an embedded memory storage device associated therewith).
.

Regarding instant Claim 10, Astle discloses a sustainability resource management system (Abstract; Figure 1; Paragraph [0005]; Paragraph [0016]; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; monitoring device 12 for fluid treatment device, which monitors flow of water, a sustainable resource, and 
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above. Astle further discloses wherein the resource curation unit further includes: at least one filter system configured to cleanse water to 
Regarding instant Claim 12, Claim 11, upon which Claim 10 is dependent, has been rejected above. Astle further discloses wherein the resource curation unit further includes: at least one diversion system configured to divert water from a water collection device to the at least one filter system (Figure 1; Paragraph [0005]; Paragraph [0053]; connector head 16 diverts fluid downstream appliance to cartridge 14).
Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above. Astle further discloses wherein the enticement unit includes: a plaudit unit configured to generate one or more bounties based on positive apprisal from the enticement unit (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; discounts/coupons and cartridge information may be provided by company through the display when a proper cartridge is placed within the system).

Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has been rejected above. Astle further discloses wherein the sustainability status unit further includes: at least one sensor configured to sense one or more characteristics of water proximate a water collection unit (Abstract; Figure 1; Paragraph [0005]; Paragraph [0016]; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; pressure transducer 32 and flow meter 34), and a processor in communication with the sensor for processing signals from the sensor and predicting a sustainability status of at least one resource associated with the use of the water at each of the one or more backwash stations (Figure 1; Paragraph [0050]; Paragraph [0056], microprocessor 36).
 transmitting the predicted sustainability status to a remote server;  29receiving an overall sustainability status for multiple backwash stations (Figures 1-4, 20; Paragraph [0050], Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0075]; Monitoring device 12 further includes a display panel, such as a ; activating one or more apprisals associated with the predicted sustainability status (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; monitoring unit 12 may provide unfiltered water status, cartridge information, also may display coupons, sales, and other information). 
Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above. Astle further recites generating one or more bounties based on positive appraisal associated with the predicted sustainability status for the multiple backwash stations (Figures 1-4; Paragraph [0050], Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; discounts/coupons and cartridge information may be provided 
Regarding instant Claim 18, Claim 16, upon which Claim 17 is dependent, has been rejected above. Astle further discloses illuminating a lighted display based at least in part on a current status of the utilization of at least one resource at a single backwash stations (Figures 1-4; Paragraph [0050], Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; indicator lamps/diodes 40b may be provided along with information relating to the life expectancy of the filter cartridge).
Regarding instant Claim 19, Claim 16, upon which Claim 17 is dependent, has been rejected above. Astle further discloses detecting behavior reducing the utilization of the at least one resource; accumulating kudos when behavior reducing the utilization of the at least one resource is detected (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; less water being consumed/used would produce a greater displayed filter life at a given time of operation).
Regarding instant Claim 20, Claim 16, upon which Claim 20 is dependent, has been rejected above. Astle further discloses including: tracking at least one of water and energy usage from each backwash station (Figure 1; Paragraph [0050], 
Regarding instant Claim 21, Claim 19, upon which Claim 21 is dependent, has been rejected above. Astle further discloses including: illuminating a lighted display based at least in part on a predicted status of the utilization of at least one resource for the multiple backwash stations (Figures 1-4; Paragraph [0050]; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; indicator lamps/diodes 40b may be provided along with information relating to the life expectancy of the filter cartridge).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862